                                                                  Case 1:19-cv-00332-NONE-SAB Document 33 Filed 01/06/21 Page 1 of 2


                                                              1    Edwin Aiwazian (Cal. State Bar No. 232943)
                                                                   edwin@calljustice.com
                                                              2    Arby Aiwazian (Cal. State Bar No. 269827)
                                                                   arby@calljustice.com
                                                              3    Joanna Ghosh (Cal. State Bar No. 272479)
                                                                   joanna@calljustice.com
                                                              4    LAWYERS for JUSTICE, PC
                                                                   410 West Arden Avenue, Suite 203
                                                              5    Glendale, California 91203
                                                                   Tel: (818) 265-1020 / Fax: (818) 265-1021
                                                              6
                                                                   Amir Nayebdadash (Cal. State Bar No. 232204)
                                                              7    amir@protectionlawgroup.com
                                                                   Heather Davis (Cal. State Bar No. 239372)
                                                              8    heather@protectionlawgroup.com
                                                                   PROTECTION LAW GROUP, LLP
                                                              9    136 Main Street, Suite A
                                                                   El Segundo, California, 90245
                                                             10    Tel: (424) 290-3095 / Fax: (866) 264-7880
LAWYERS for JUSTICE, PC




                                                             11    Attorneys for Plaintiffs, the Participating Class, and FLSA Collective
                          410 West Arden Avenue, Suite 203
                              Glendale, California 91203




                                                             12                                 UNITED STATES DISTRICT COURT
                                                             13                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                             14    KEVIN FERRELL, individually, and on            Case No.: 1:19-cv-00332-NONE-SAB
                                                             15    behalf of other members of the general
                                                                   public similarly situated; CHERYL             Honorable Stanley A. Boone
                                                                   BAKER, individually, and on behalf of         Courtroom 9
                                                             16
                                                                   other members of the general public
                                                                   similarly situated ad on behalf of other       CLASS ACTION
                                                             17
                                                                   aggrieved employees pursuant to the            PLAINTIFFS’ NOTICE OF MOTION FOR
                                                             18    California Private Attorneys General Act;      FEES AND COSTS AWARD AND INCENTIVE
                                                                                                                  AWARDS
                                                             19                   Plaintiffs,
                                                                                                         [Plaintiffs’ Motion for Fees and Costs Award
                                                             20           vs.                            and Incentive Awards; Declarations of
                                                                                                         Class/Collective Counsel (Edwin Aiwazian and
                                                             21                                          Heather Davis); Declaration of Class
                                                                   BUCKINGHAM PROPERTY
                                                             22    MANAGEMENT, a California corporation; Representatives (Kevin Ferrell and Cheryl
                                                                   and DOES 1 through 100, inclusive,    Baker); and [Proposed] Order filed concurrently
                                                                                                         herewith]
                                                             23
                                                                                Defendants.
                                                                                                         Date:                   February 3, 2021
                                                             24
                                                                                                         Time:                   10:00 a.m.
                                                             25                                          Courtroom:              9

                                                             26                                                   Complaint Filed:          August 8, 2014
                                                                                                                  FAC Filed:                March 5, 2019
                                                             27                                                   Trial Date:               None Set

                                                             28


                                                                   PLAINTIFFS’ NOTICE OF MOTION FOR MOTION FOR FEES AND COSTS AWARD AND INCENTIVE
                                                                                                      AWARDS
                                                                  Case 1:19-cv-00332-NONE-SAB Document 33 Filed 01/06/21 Page 2 of 2


                                                              1    TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

                                                              2    RECORD:

                                                              3           PLEASE TAKE NOTICE that on February 3, 2021, at 10:00 a.m., or as soon thereafter

                                                              4    as this matter may be heard before the Honorable Stanley A. Boone in Courtroom 9 of the

                                                              5    above-entitled Court, Plaintiffs Kevin Ferrell and Cheryl Baker (“Plaintiffs”) will, and hereby

                                                              6    do, move for an order awarding the following:

                                                              7             Payment of attorneys’ fees in the amount of $210,000 to Lawyers for Justice, PC and

                                                              8              Protection Law Group, LLP (“Class/Collective Counsel”), representing thirty-five

                                                              9              percent (35%) of the Maximum Settlement Amount, which is reasonable and justified

                                                             10              on a percentage-basis, and also based on a lodestar cross-check;

                                                                            Payment in the amount of $22,612.07 to Class/Collective Counsel for litigation costs
LAWYERS for JUSTICE, PC




                                                             11
                          410 West Arden Avenue, Suite 203




                                                                             and expenses; and
                              Glendale, California 91203




                                                             12

                                                             13             Payments in the amount of $3,000 each to Plaintiffs Kevin Ferrell and Cheryl Baker,

                                                             14              as an Incentive Awards for their time and efforts in representing the Class.

                                                             15           This motion is based upon the concurrently-filed Memorandum of Points and Authorities

                                                             16    and Declarations of Class/Collective Counsel (Edwin Aiwazian and Heather Davis) and Class

                                                             17    Representatives (Kevin Ferrell and Cheryl Baker) in support thereof; the concurrently-filed

                                                             18    Motion for Final Approval of Class Action Settlement and Declaration of Settlement

                                                             19    Administrator (Cassandra Cita) in support thereof; the pleadings and other records on file with

                                                             20    the Court in this matter; and upon such documentary evidence and oral argument as may be

                                                             21    presented at or before the hearing on this motion.

                                                             22    Dated: January 6, 2021                       LAWYERS for JUSTICE, PC

                                                             23
                                                                                                         By:    /s/ Edwin Aiwazian
                                                             24                                                 Edwin Aiwazian
                                                             25                                                 Attorneys for Plaintiffs, the Participating Class, and
                                                                                                                the FLSA Collective
                                                             26

                                                             27

                                                             28
                                                                                                         1
                                                                   PLAINTIFFS’ NOTICE OF MOTION FOR MOTION FOR FEES AND COSTS AWARD AND INCENTIVE
                                                                                                      AWARDS
